         Case 1:19-cv-04335-PGG Document 37 Filed 10/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PATRICIA SILVA-MARKUS,

                    Plaintiff,                                      ORDER

            - against -                                      19 Civ. 4335 (PGG)

NEW YORK CITY DEPARTMENT OF
EDUCATION; TILSA RODRIGUEZ-
GONZALEZ, in her Official and Individual
Capacity as PRINCIPAL OF THE HIGH
SCHOOL FOR CONTEMPORARY ARTS,

                     Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the following briefing schedule will apply to

Plaintiff’s Motion to Amend the Complaint (see Dkt. Nos. 35, 36):

              •   Opposition papers are due by Friday, November 6, 2020;

              •   Any reply is due by Friday, November 13, 2020.

Dated: New York, New York
       October 15, 2020

                                           SO ORDERED.


                                           ______________________________
                                           Paul G. Gardephe
                                           United States District Judge
